Conley Byrd, Justice. Appellant Ike Van Meter acquired a State tax deed from thei State Land Commissioner under the following description: “Parts of Section Exc. 1A W of RR SW M NE M Sec. 22 Twp. 2S, Range 3E, Acres 24, lOOths .00 year for which forfeited 1966.” In a quiet title suit by appellees Emma Murphy Adding-ton and Deborah White, the trial court held :the description void. We affirm for the reasons stated in Brinkley v. Halliburton, 129 Ark. 334, 196 S. W. 118 (1917), Halliburton v. Brinkley, 135 Ark. 592, 204 S. W. 213 (1918), and Irby v. Drusch, 220 Ark. 250, 247 S. W. 2d 204 (1952). Affirmed.